Exhibit 10.4

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 1. Contract ID Code
 Cost-Plus-Fixed-Fee

Page 1 of 6

2. Amendment/Modification No.
P00024

 3. Effective Date
 24 JAN 2005

 4. Requisition/Purchase Req No.
SEE SCHEDULE

 5. Project No. (If applicable)

6. Issued by

Code

W31P4Q

 7. Administered By (If other than Item 6)

Code

 

US ARMY AVIATION & MISSILE COMMAND

 

AMSAM-AC-LM-P

 

KIM WOODBERRY (256) 876 - 2349

 

REDSTONE ARSENAL AL 35898 - 5280

 

 

 

EMAIL : XIM.WOODBERRY@REDSTONE.ARMY.MIL

 

 

SCD     PAS                ADP PT

8. Name And Address Of Contractor (No., Street, City, County, State and Zip
Code)

o

 9A. Amendment Of Solicitation No.

 

 

 

PARAGON SYSTEMS INC

 

 9B. Dated (See Item 11)

1134 22ND STREET NORTH

 

 

BIRMINGHAM, AL 35234 - 2725

ý

 10A. Modification Of Contract/Order No.

 

 

 

 

 

DAAH01 -00-C-0057

TYPE BUSINESS: Small Disadvantaged Business Performing in U.S.

 

10B. Dated (See Item 13)

Code 69298

  Facility Code

 

2000MAR13

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers

o is extended,                               o is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing items 8 and 15, and returning                 copies of the
amendments:

(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting And Appropriation Data (If required)

SEE SECTION G (IF APPLICABLE)

 

13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF CONTRACTS/ORDERS

KIND MOD CODE : G            It Modifies The Contract/Order No. As Described In
Item 14.

o

A. This Change Order is Issued Pursuant To :

The Changes Set Forth In Item 14 Are Made In

The Contract/Order No. In Item 10A.

o

B. The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation data, etc.) Set Forth
In Item 14, Pursuant To The Authority of FAR 43. 103(b).

ý

C. This Supplemental Agreement Is Entered Into Pursuant to Authority Of: MUTUAL
AGREEMENT

o

D. Other (Specify type of modification and authority)

E. IMPORTANT :   Contractor   o is not,  ý is required to sign this document and
return              copies to the Issuing Office.

14. Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

SEE SECOND PAGE FOR DESCRIPTION

 

Contract Expiration Date: 2005OCT31

 

Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. Name And Title Of Signer (Type or print)

16A. Name And Title Of Contracting Officer (Type or print)

HAROLD R. BRIGHT, EVP

JAMES C. ADAMS
JAMES. ADAMS @ REDSTONE. ARMY. MIL

(256) 876-1606

15B. Contractor/Offeror

15C. Date Signed

16B. United States Of America

16C. Date Signed

 

/s/ Harold R.Bright

19 Jan 05

By

/s/ James C. Adams

24 Jan 05

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

NSN7540-01-152-8070

 

30-105-02

STANDARD FORM 30 (REV, 10-83)

PREVIOUS EDITIONS UNUSABLE

 

Prescribed by GSA FAR (48 CFR) 53.243

 

1

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

 

Reference No. of Document Being Continued

 

Page 2 of 6

 

 

PHN/SHN DAAH01 - 00 - C - 0057    MOD/AMD   P00024

 

 

Name of Offeror or Contractor:  PARAGON SYSTEMS INC

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1.                                       THE PURPOSE OF THIS MODIFICATION IS TO
EXTEND THE PERIOD OF PERFORMANCE FOR YEAR 5 AS STATED BELOW:

 

CLIN

 

FROM

 

TO

 

 

 

 

 

 

 

CLIN 0051AA FT. BLISS, TX

 

31 MAR 2005

 

30 SEP 2005

 

CLIN 0051AB FT. SILL, OK

 

31 MAR 2005

 

30 SEP 2005

 

CLIN 0051AG TM/SGI

 

31 MAR 2005

 

30 SEP 2005

 

 

2.                                       THE FOLLOWING CLINS SHALL BE EXTENDED
THROUGH 31 OCT 2005 FOR THE INCLUSION OF

PHASE-OUT.

 

CLIN 0052AA SURGE (PHASE-OUT)

 

31 MAR 2005

 

31 OCT 2005

 

CLIN 0058 MATERIAL

 

31 MAR 2005

 

31 OCT 2005

 

CLIN 0059 TRAVEL

 

31 MAR 2005

 

31 OCT 2005

 

CLIN 0060 ODC

 

31 MAR 2005

 

31 OCT 2005

 

 

3.                                       AS A RESULT OF THE ABOVE, CLINS 0058AB,
0099AB AND 0060AB ARE CREATED AND FUNDED AS SHOWN BELOW:

 

CLIN 0058AB MATERIAL

 

$

27,042.67

 

CLIN 0059AB TRAVEL

 

$

27,067.91

 

CLIN 0050AB ODC

 

$

39,698.93

 

 

4.                                       THIS MODIFICATION ALSO CORRECTS P00023
NARRATIVE A038 TO READ: “THE CONTRACT IS HEREBY INCREASED FROM $10,403,170.35 BY
$1,573,505.06 TO $11,976,675.41.”

 

5.                                       AS A RESULT OF THIS MODIFICATION, THE
CONTRACT IS INCREASED FROM $11,976,675.41 BY $93,809.51 TO $12,070,484.92.

 

6.                                       ALL OTHER TERMS AND CONDITIONS REMAIN
UNCHANGED.

 

*** END OF NARRATIVE A 039 ***

 

2

--------------------------------------------------------------------------------